Citation Nr: 1757387	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  13-22 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES


1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for colonic polyps with a history of colon cancer.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for erectile dysfunction.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for arthritis, and if so, whether service connection is warranted.
7.  Entitlement to service connection for a heart disability.

8.  Entitlement to service connection for a stomach disability, including GERD.

9.  Entitlement to service connection for memory loss.

10.  Entitlement to service connection for sleep apnea.

11.  Entitlement to service connection for nerve problems.  

12.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, claimed as secondary to diabetes mellitus.

13.  Entitlement to service connection for a visual disability, claimed as secondary to diabetes mellitus.

14.  Entitlement to service connection for headaches.

15.  Entitlement to an initial evaluation in excess of 10 percent for hemorrhoids.



REPRESENTATION

Veteran represented by:	Adam Neidenberg, Esquire


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from January 1970 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2016, these matters were last before the Board.  At that time, the Board reopened the Veteran's claim for service connection of PTSD and remanded it for further development.  The Board also denied issues 2 through 14 listed on the cover page of this decision, and remanded issue number 15 for issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 239, 240-41 (1999). 

The Veteran appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court).  In a May 2017 Order, the Court granted the parties' Joint Motion for Partial Remand (JMR), vacated the Board's decision with respect to issues 2 through 14 and remanded the matters to the Board for action consistent with the JMR.  

Following the Board's remand, the Agency of Original Jurisdiction (AOJ) developed the matter of entitlement to service connection for PTSD through by attempting to corroborate the Veteran's stressors.  Following that development, the AOJ took no further action on the claim, to include obtaining a VA examination or adjudicating the claim in a Supplemental Statement of the Case (SSOC).

The issues of entitlement to service connection for PTSD, whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension. whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for colonic polyps with a history of colon cancer, whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for erectile dysfunction, entitlement to service connection for arthritis, entitlement to service connection for a heart disability, entitlement to service connection for a stomach disability, including GERD, entitlement to service connection for memory loss, entitlement to service connection for sleep apnea, entitlement to service connection for nerve problems, entitlement to service connection for peripheral neuropathy of the upper and lower extremities, claimed as secondary to diabetes mellitus, entitlement to service connection for a visual disability, claimed as secondary to diabetes mellitus, entitlement to service connection for headaches, and entitlement to an initial evaluation in excess of 10 percent for hemorrhoids, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection for arthritis and he did not appeal this decision.

2.  The evidence received since the July 2009 rating decision is new and material, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2009 rating decision denying the Veteran's claim of entitlement to service connection for arthritis is final.  38 U.S.C.A. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  Since the July 2009 rating decision new and material evidence to reopen the claim of service connection for arthritis has been received and the claim is reopened.  38 U.S.C.A. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcomes detailed below as to the issues adjudicated herein by the Board, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2017).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Veteran's claim for service connection was denied in a July 2009 rating decision.  The RO denied the claim on the grounds that the service records did not show a diagnosis of arthritis of any part of the body, or that arthritis manifested to a compensable degree with in the first post-service year.  The RO noted that the Veteran had also not specified in which joints he had developed arthritis.  The Veteran did not appeal that determination, and it became final.  

In August 2016, the Board declined to reopen the claim, finding that new and material evidence had not been received.  In the JMR, the parties stipulated that the Board failed to provide an adequate statement of reasons and bases, to the extent that it did not address Veteran's written statements that he engaged in repetitive bending and lifting of heavy boxes in service during his service as a shopkeeper and that had developed arthritis of the knees and shoulders, as well as a "WebMD" article that stated that osteoarthritis can be caused by "repetitive use of joints, which damages cartilage."  

The claim of entitlement to service connection for arthritis is reopened.  The Veteran's statements regarding repetitive lifting, in conjunction with the WebMD article are sufficient to reopen the claim.  The evidence was not of record at the time of the prior denial, and relates to the unestablished facts necessary to substantiate the claim.  Accordingly, the claim is reopened.  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for arthritis, and the claim is reopened; to this extent only is the appeal granted.


REMAND

Upon remand, the Veteran should be afforded a VA examination to address his claims of entitlement to service connection for arthritis.  The question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, a VA examination is warranted.  Id. at 85.

In the JMR, the parties agreed to remand the remaining claims, i.e. claims 2 through 5, and 7 through 14, in the interest of compromise and judicial economy.  The parties noted that the Board had referred a claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD) in August 2016, which the Veteran claimed had resulted in hypertension.  In sum, the Veteran now claims that his disabilities all derive from COPD.  The parties noted also, that the Veteran was claiming sleep apnea secondary to PTSD.  The parties asked that these claims be adjudicated with the issues of entitlement to service connection for COPD and PTSD, or delayed until a favorable award was granted on the COPD and PTSD claims, or the Board could adjudicate the issues of entitlement to service connection for COPD and PTSD.

Following the Board's referral of the issue of entitlement to service connection for PTSD, the RO denied the claim in an October 2016 rating decision.  In February 2017, the Veteran filed a Notice of Disagreement (NOD) to the issue.  A review of the Veterans Appeals Control and Locator System (VACOLS) reflects that the AOJ is currently developing this appeal.  In accordance with the terms of the JMR, the Board will remand issues 2 through 5, and 7 through 14 for adjudication following the development directed herein below, where applicable, and the issuance of a Statement of the Case (SOC) on the issue of service connection for COPD.

The Veteran is claiming PTSD due to stressors experienced aboard the USS Wasp, including having witnessed a sailor commit suicide.  Following the Board's remand, the AOJ was able to confirm that a suicide occurred aboard the USS Wasp in June 1970.  However, the name of the sailor differs from the name of the sailor offered by the Veteran.  Nevertheless, the event occurred decades ago, and the Board finds that a stressor has been confirmed.  However, in order to decide the claim, a VA examination is necessary.  McLendon, supra.

Lastly, the Board notes that in August 2016, it remanded the claim of entitlement to an initial evaluation in excess of 10 percent for hemorrhoids for the issuance of a SOC.  Manlincon, supra.  Following the Board's remand, no SOC was issued on this issue.  Accordingly, the claim is remanded.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address the etiology of any arthritis, including osteoarthritis.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.

The examiner should address whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any diagnosed arthritis was incurred during service, or is otherwise attributable thereto.

With respect to this question, the examiner's attention is directed to the Veteran's reports of repetitive bending and lifting in service.  

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

2.  Schedule the Veteran for a VA examination for the purpose of ascertaining the, presence, nature and likely etiology of any diagnosed psychiatric disability, to include PTSD and MDD.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.

Attention is invited to the Veteran's reports of having witnessed the suicide of D.C. (a close friend) while he served aboard the USS Wasp from March 1970 to December 1971.  The examiner's attention is also directed to the Service Department's corroboration that a service member named "Lt. P.Z." committed suicide aboard the USS Wasp by throwing himself overboard in June 1970.
The examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed psychiatric disability, to include PTSD and MDD, is attributable to service.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

3.  After the development directed above has been completed to the extent possible and after the AOJ has issued a Statement of the Case (SOC) on the issue of entitlement to service connection for COPD, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


